DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2020 has been entered.
 
Response to Amendment
The amendment filed 15 December 2020 has been entered in response to the request for continued examination submitted 14 January 2021.
Claims 1-5 remain pending in the application, wherein claim 1 has been amended.  The examiner acknowledges that no new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US PGPub. No. 2016/0115414, previously cited) in view of Bastien et al. (US PGPub. No. 2015/0045270, previously cited).
Claim 1: Mori teaches a sliding system that reduces the friction coefficient and sliding resistance by means of a combination of a chromium nitride film and a lubricant oil that contains an oil-soluble molybdenum compound (paragraph 0001) and where the sliding system may be for an engine or transmission (paragraphs 0018 and 0028).  A chromium nitride film is formed as a sliding surface of at least one, and preferably both, of the sliding members which relatively move while facing each other (i.e. a pair of sliding members having sliding surfaces) (paragraph 0029), and whereby the sliding surfaces relatively move while the lubricant oil is interposed between them (paragraph 0048).  Mori teaches that the chromium nitride film contains, based on atomic percent, 40-65% Cr and 35-55% N (paragraph 0025) and has a relative surface area of 15-60%, wherein the relative surface area is a relative surface area ratio of (111) plane to (200) plane obtained when analyzed by X-ray diffraction (paragraph 0026).  These ranges each overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Mori teaches that the oil-soluble molybdenum compound of the lubricant oil aids in the adsorption of a MoS2 structure to the sliding surface of the chromium nitride film, and this MoS2 structure has a lamellar structure and exhibits a low shear property to allow reduction of the friction coefficient (paragraph 0020).  However, Mori does not disclose that the oil contains molybdenum dialkyldithiophosphate (Mo-DTP) as the oil-soluble molybdenum compound.
In a related field of endeavor, Bastien teaches that friction modifiers are added to lubricating oils to provide beneficial friction reducing properties for engine components which have not received a diamond-like coating (“DLC coating”), and CrN is one example of a wear-resistant hard coating material that is not a DLC coating (paragraph 0002).  Bastien teaches a lubricant composition of a lubricating oil including 0.01-2.0% by weight (i.e. 100-20,000 ppm by mass) of an 2 in the presence of surface active sulfur may be used, is selected from a group consisting of oil-soluble organo-molybdenum compounds, and in particular may be molybdenum dialkyldithiophosphate (paragraph 0036).
As both Mori and Bastien teach a lubricant oil containing an oil-soluble molybdenum compound for reducing the friction coefficient of engine components, they are analogous.  Furthermore, both Mori and Bastien teach the importance of the molybdenum compound for the formation/adherence of MoS2.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Mori to include the lubricant oil composition taught by Bastien as this is considered to be a selection of a known material based on its suitability for its intended use (see MPEP § 2144.07), and one would have had a reasonable expectation of success.  The claimed friction coefficient at a particular temperature, while not specified for Mo-DTP by either Mori or Bastien, is considered to be present as the obvious structure taught by Mori and Bastien is substantially identical to the claimed structure, and a material and its properties are inseparable.  See MPEP § 2112.01.  Furthermore, the courts have held that a recitation of a material property does not patentably distinguish a claimed composition over the prior art.  See MPEP § 2112(I).  
Claim 2: Mori teaches that the chromium nitride film may contain 2-15% O (paragraph 0025).  Mori also teaches the formation of a B-containing chromium nitride film using a target of Cr-5 mass % B (paragraph 0056).  Since the target has 5% B, the resulting chromium nitride film contains less than 5% B because the resulting film contains the initial ratio of Cr and B but also includes N.  Both of these ranges overlap the claimed ranges.  See MPEP § 2144.05.
Claim 3: Mori teaches that both Cr2N and CrN was detected in Sample 3 (paragraph 0065; Table 1).
Claim 4: Bastien teaches that the lubricant oil should contain at least 0.1% (i.e. 1000 ppm) of a surface active sulfur donor component (paragraph 0032), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 5: Mori teaches that the sliding system may be utilized for a drive system unit such as engine and transmission (i.e. a drivetrain including a transmission) (paragraph 0048).  Mori also teaches the sliding system includes components such as a piston ring (paragraph 0048) and a piston ring may be for internal combustion engines (paragraph 0012).  The limitation of “for hybrid cars” is considered to be an intended use and does not provide a patentable distinction over a sliding system component for the internal combustion engine of a gasoline or diesel vehicle. 

Response to Arguments
A notice of abandonment was filed for Application No. 16/149,640 on 03 February 2021, which overcomes the obviousness-type non-statutory double patenting rejection previously set forth in the Final Office Action mailed 15 September 2020.  The double patenting rejection has been withdrawn but may be reinstated if Application No. 16/149,640 is revived.
Applicant’s arguments, p. 5-6 of remarks filed 15 December 2020, regarding the obviousness rejection of claims 1-5 have been fully considered but are not persuasive for the following reasons:
Applicant’s argument, p. 5, that the sliding property at low temperature is not disclosed by the prior art references of record and would not have been predicted (traversal point 1 of remarks) has been fully considered but is not persuasive.  However, as outlined above, Mo-DTC and other friction reducing molybdenum compounds, such as Mo-trinuclear and Mo-DTC, reduce friction by forming MoS2 as taught by Mori and Bastien, and the friction coefficient of Mo-trinuclear is taught 2, one of ordinary skill in the art would expect the friction coefficient to be similar for both molybdenum compounds.  Mori teaches that the lubricant oil achieves a friction coefficient of 0.05 or lower in samples 2-4 (paragraph 0079; Fig. 2) at an oil temperature of 80°C (paragraph 0071).  Although the temperature at which the friction coefficient was measured is not identical to the claimed temperature, the friction coefficient of oil with a MoS2-producing friction modifier (i.e. similar to the molybdenum compound of Mori since Mori teaches Mo-trinuclear and Mo-DTC) at 60°C in comparison to 80°C is only slightly higher and would still overlap the claimed range at 60°C, as evidenced by Komaba (see Komaba, Japanese Society of Tribologists 2018, NPL machine translation attached; Fig. 4 of Komaba shows friction coefficient data at different temperatures for MoDTC-containing lubricant; Introduction discloses MoDTC to be a friction modifier that produces MoS2), and would not be unexpected.  Furthermore, as outlined above, the recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See MPEP § 2145(II).
Applicant’s argument, p. 5, that Mori discloses the use of Mo-DTC which is not the same as Mo-DTP (traversal point 2 of remarks) has been fully considered but is not persuasive because, as outlined in the Final Office Action mailed 15 September 2020 in the response to arguments, Mori teaches that the Mo-trinuclear of the disclosure is known to allow the sliding surface of the chromium nitride film to readily adsorb other additives or constituents elements thereof, such as Mo and S, and results in a relatively large amount of a MoS2 structure to adsorb to the chromium nitride film, and that the MoS2 structure exhibits a low shear property which allows the friction coefficient to be drastically reduced on the sliding surface of the chromium nitride film even under a wide variety of operational situations including the boundary friction (paragraph 0020).  Mori additionally teaches that the Mo-trinuclear forms a molybdenum sulfide compound having a structure of Mo2S6, 2S6 structure based on Fig. 6 of the instant application) which has a similar structure to that of MoS2 and can exhibit a low shear property between the sliding surfaces (paragraph 0024).  It would have been obvious to one of ordinary skill in the art to consider that the low shear property, and hence the low friction coefficient, to be attributable to the formation of structures of MoS2, Mo2S6, etc., based on the disclosure of Mori (paragraphs 0020 and 0024).  Mo-DTP forms MoS2 in the presence of surface active sulfur, as taught by Bastien (in paragraph 0036), and so Mo-DTP would have been obvious to one of ordinary skill in the art to similarly provide a low shear property and low friction coefficient because its use would result in the structures of MoS2, Mo2S6, etc. when used in a substantially identical environment as used by Mori.  This is considered to be a simple substitution of one known element for another to obtain predictable results.  See MPEP § 2143(I)(B).  It is noted that the instant specification provides no objective comparison of the friction reducing performance of Mo-DTP to that of other friction reducing molybdenum compounds or at different temperatures to establish Mo-DTP as having superior or unexpected results over the similar compounds disclosed by Mori and Bastien.
Applicant’s argument, p. 5-6, that Bastien does not teach the use of Mo-DTP for a chromium nitride surface and instead is directed to preventing removal of DLC coatings (traversal point 3 of remarks) is not persuasive because, as outlined in the response to arguments in the Final Office Action mailed 15 September 2020, although the argument recognizes another advantage taught in the prior art (see MPEP § 2145(II)), Bastien does not limit the use of Mo-DTP as part of a lubricant composition only to applications with DLC coatings (e.g. see Bastien claims 6-9).  Furthermore, Bastien teaches that wear-resistant hard coating materials such as CrN, etc., are known (paragraph 0002) and that friction modifiers (such as Mo-DTP as disclosed by Bastien in paragraph 0011) are added to lubricating oils to reduce frictional properties of DLC-coated lubricated engine components and for engine components which have not received a DLC coating (paragraph 0002), 
Applicant’s arguments, p. 6, regarding the number of experiments needed to obtain a desired sliding property when the claimed film and claimed lubricant oil are separately described in the prior art (traversal point 4 of remarks) has been fully considered but is not persuasive.  As outlined in the Final Rejection mailed 15 September 2020 in the response to arguments, the matter of routine experimentation is not strictly regarding the number of experiments needed, but rather the type of experiments needed, and “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent”.  See MPEP § 2144.05(II)(A), In re Williams, 36F.2d 436, 438 (CCPA 1929).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784